5. (
- Before the vote on paragraph 63
Mr President, I would like to inform my colleagues in the PPE-DE Group that there is a mistake in the second part of the split vote. The right decision is 'no', not 'yes'.
- Before the vote on paragraph 69
Mr President, this oral amendment is intended to make the text more precise and up to date. By tabling it I have also carried out the wish of the shadow rapporteur. I will read it out in English:
'Welcomes as a positive step towards reform of the criminal justice system in Uzbekistan the approval by the Uzbek Parliament of the laws on the abolition of the death penalty and the authorisation of courts to issue arrest warrants. Calls for a comprehensive overhaul of the criminal justice system that would effectively promote the implementation of these reforms.'
(The oral amendment was accepted.)
- Before the vote on Amendment 17
(DE) Mr President, before we come to the final vote, I just wanted to say that I am bewildered, because all my yellow neighbours have disappeared. There is only one left.
We will note that in the minutes, although I would prefer not to comment on it.